NUMBER 13-18-00464-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


        IN THE INTEREST OF G.N., N.G., A.G., AND C.S., CHILDREN


                       On appeal from the County Court at Law
                             of Aransas County, Texas.


                               MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
             Memorandum Opinion by Justice Contreras
        Appellant J.R. contests the trial court’s judgment terminating her parental rights as

to her biological children, G.N., N.G., A.G., and C.S.1 J.R. contends by three issues that:

(1) the order of termination “failed to state specific grounds”; (2) the evidence was legally

and factually insufficient to support the trial court’s best interest finding; and (3) she was

denied effective assistance of trial counsel. We affirm.



       1 We refer to the children and their parents by their initials in accordance with the rules of appellate

procedure. See TEX. R. APP. P. 9.8(b)(2).
                                         I. BACKGROUND

       On July 27, 2017, the Department of Family and Protective Services (the

Department) filed a petition seeking termination of J.R.’s parental rights to the four

children at issue. The Department also sought termination of the parental rights of R.N.

(the father of G.N.), J.G. (the father of N.G. and A.G.), and L.S. (the father of C.S.). 2 At

the time of the bench trial on August 21, 2018, G.N., N.G., A.G., and C.S. were nine, five,

four, and two years of age, respectively.

       Trial testimony established that J.R. has an extensive history with the Department,

beginning in 2010, when the Department received a report that J.R.’s boyfriend had

shoved her while she was holding G.N. In May of 2011, J.R. prematurely gave birth to a

son, but the child died in August from SIDS-related causes. In October of 2011 there was

a finding of neglectful supervision regarding G.N., and J.R. tested positive for

methamphetamine. In January of 2016, when police came to J.R.’s residence to check

on L.S., who was on parole at the time, they found the children alone. As a result, the

Department made another finding of neglectful supervision; J.R. was charged with the

felony offense of abandoning or endangering A.G.; and the children were removed from

J.R.’s custody.     The children were then returned to her custody in July of 2016 in

accordance with the guardian ad litem’s recommendation, but against the Department’s

recommendation. The case was then dismissed.

       One year later, in July of 2017, the Department received reports that J.R. was

engaging in drug use in the home and that she had “sold” a child who was born the month

before. Upon investigation, the Department found no signs of drugs or alcohol at J.R.’s



       2 The fathers of the children, whose parental rights were also terminated by the trial court’s

judgment, are not parties to this appeal.

                                                 2
home. Nevertheless, J.R. tested positive for methamphetamine and the children were

removed again, leading to these termination proceedings.

A.      J.R.’s Trial Testimony

        J.R. testified that she pleaded guilty to felony abandonment or endangerment on

October 10, 2016 and was placed on deferred-adjudication community supervision. She

asserted that she is in compliance with the community supervision conditions and no

motion to revoke has been filed.

        According to J.R., she has been employed by Five Star Restoration since January

25, 2018 and earns $1,400 to $1,600 per month; however, she did not have any

supporting documentation.            She stated that she currently lives in a two-bedroom

apartment in Ingleside, but plans to move to Dallas where she would have a “permanent

job” with the same employer.3 J.R. later testified that she plans on staying in the Ingleside

apartment “[l]ong-term.” She identified several photographs of the apartment, depicting

the children’s beds and other rooms.

        J.R. acknowledged that she had been “lying” when she testified at a hearing on

January 30 that she was working at Sonic at that time, and she agreed that the trial court

awarded her extra visitation based on that incorrect testimony. She testified that she

actually stopped working at Sonic sometime between January 25 and 30. J.R. further

conceded that she lied when she told her counselor that she last used methamphetamine

in 2016; in fact, she last used it in 2017. She agreed that she missed two to four visits

with the children in 2018 because the visits were in Corpus Christi, whereas she was

“working” and “moving” from Rockport to Ingleside.


         3 J.R.’s employer testified that J.R. is a “very, very hard worker” and is “very dedicated,” and she

confirmed that she had offered J.R. a job in Dallas doing the same type of work. The employer stated she
did not have documentary proof of J.R.’s employment or pay because her employees are paid in cash.

                                                     3
       J.R. gave birth to another child, a daughter, in June of 2018. She testified that she

had committed to put the baby up for adoption, and the adoption agency had paid her

rent for the first several months of 2018, but she did not go through with the adoption.

She acknowledged that her testimony at the January 30 hearing that she was saving

money for rent was incorrect. J.R. conceded that the child’s father, J.G., did not want the

child to be adopted but that he is incarcerated. She also agreed that she had told G.N.

about the pregnancy before she advised the Department, and though G.N. wanted her to

keep the baby, she told G.N. that having another child in the household would “cost a lot

of money” and “take time away.”

       Upon questioning by the children’s attorney ad litem, J.R. agreed that, though her

son N.G. needed outpatient surgery at one point to place tubes in his ears, she opposed

the surgery “because [she] couldn’t have [her] way and have him home with [her].” She

acknowledged that, “[w]hen you put it like that, yes, ma’am, it does sound selfish.” She

further conceded that, though she has been diagnosed with anxiety disorder, bipolar

disorder, insomnia, and depression, she has decided not to take medication as her

counselor recommended.

       When asked by the guardian ad litem whether the children “think they’re coming

home,” J.R. testified:

       [G.N.] is oldest, she knows I’m going to court today. [The Department
       caseworker] told her about termination, which I didn’t approve of. My other
       ones cry, they want to come home. All I can say is I need a little more time,
       they’ll be home soon.

She later stated:

       I did wrong. I will take full responsibility for that. Yes, am I tired of C.P.S.
       getting involved? Yes, I am. A lot of the allegations—people don’t like me,
       okay? I’ve learned my lesson. I don’t hang out with anybody, regardless of
       allegations called on. I don’t like dealing with them just as much as they
       don’t like dealing with me. And I see the effect it has on my kids.
                                              4
       Yes, it may have taken me a while to get it and grow up or whatever. I’m
       going to be 30 years old, but at least I got it, at least I got it. At least I didn’t
       stop and just give up and fall off the track and go somewhere else and
       abandon my kids like that.

       They need to stay together, and they need to be with me and their sister. I
       think that that’s what’s best, and I’m not saying it just because I want my
       kids home. As a parent, when you mess up you can’t turn back and you
       cannot—you can’t erase what you’ve done, you can’t. All I can do is make
       it better like I’ve done. I’ve continued the progress that I’ve done. I’ve
       stayed on it, and continue to do it.

       And I’m done with C.P.S. I don’t ever want to see them again. I want my
       kids home. I want to raise them, raise them right.

       Am I going to struggle with five kids, because it comes up a lot? Yes. What
       parent doesn’t struggle by themselves with five kids? Doesn’t mean I’m
       going to stop or give up. My kids are spoiled. They’re going—I’m going to
       continue to keep providing for my kids.

       On examination by her attorney, J.R. testified that she has complied with the

Department’s service plan, including completing substance abuse and mental health

counseling, attending Alcoholics Anonymous classes, sustaining her employment, and

refraining from drug use. She also testified that, on the previous occasion when the

children were removed from her, they had been injured while in the custody of the

Department, resulting in the court returning the children to her. Additionally, she stated

that A.G. and C.S. had been injured while in their current foster care placements—

specifically, A.G. “had apparently fallen on a toy and gotten his tooth pushed all the way

back,” and C.S. “had bite marks”—though neither child indicated to her that the foster

parents hurt them.

       She denied that she “sold” her son born in 2017 “on the black market”; instead,

she had offered him for adoption through a legitimate, State-licensed adoption agency.

She stated she was “homeless” with her children “[f]or six to nine months” and that she

decided to put her son up for adoption “to provide for my other four children” as a “sacrifice


                                                5
out of love.” As to her daughter born in 2018, J.R. acknowledged that the adoption agency

is “upset” with her because, though it paid for her rent for several months, she eventually

decided not to put that child up for adoption because a “bond [had] already formed”

between her and the child.4 When asked why she thought she was the subject of

termination proceedings, J.R. stated: “[I]t was my action, was my choice. I smoked meth.

Even though it was one time, doesn’t matter how many times it was, I smoked and I got

caught, and that’s what it was for.”

B.      Caseworker’s Testimony

        The Department caseworker assigned to the case, Jena Edgehill, testified that the

children are doing “very well” and are “happy and healthy” in their current foster care

placements, and they do not have any ongoing specialized medical needs. She stated

that the children’s current foster homes are “some of the better foster homes [she has]

seen” in her ten years as a caseworker, and that “the growth that has been seen with

these kids over the last year in their current placements is easily recognizable by anybody

that knows and cares about these children.”5 A.G. and C.S. call their foster parents “Mom”

and “Dad.” Both sets of foster parents have committed to allowing the siblings to have

contact with each other. G.N. has stated both that she wants to go home and that she

wants to stay with her foster family.

        According to Edgehill, J.R. does not present a threat of physical harm to the

children. However, G.N. “has been put in positions where she has had to lie on behalf of



         4 J.R. explained that, once the child was born, hospital staff “didn’t take her immediately away from

me, they put her on my chest.” J.R. believed that this was contrary to the contract she signed with the
adoption agency. An Ingleside police officer testified that, based upon a complaint police received the day
before trial, J.R. is under investigation for fraud related to her dealings with the adoption agency.
          5 As to the allegations that the children were injured in the custody of the foster parents, Edgehill

testified that she was not aware of any details.

                                                      6
her mother, and she is concerned about watching what she says at the visits,” which

causes G.N. “a substantial amount of stress.” Further, J.R. has “continuously during

phone visits and in-person visits promised these children that they are coming home,”

even though that outcome was not certain. And at one point, J.R. told G.N. over the

phone that G.N. did not have a father and that “God is your dad.”

      Edgehill testified that it is in the best interest of the children to remain where they

are currently placed because:

      [J.R.] has had C.P.S. intervention since 2010 and has done C.P.S. services
      many times over and yet seems to find herself in the same positions and
      puts these children through the same situations over and over again.

      [J.R.] does not and has not demonstrated any kind of significant change
      throughout the last eight years since C.P.S. first intervened.

      The Department is of the opinion that if the children were to be returned to
      [J.R.] that they would be at significant risk of reentry into the foster care
      system, which is something they are scared of.

      ....

      [J.R.] has not demonstrated that while the children lived with her that she
      could provide stable housing for them, that she could have maintained
      employment, that she could meet her own needs or meet any of the
      children’s.

      Over the last year it has become clear that the children’s best interest is
      them—for them to remain in the current placements where they are,
      because their needs are being met where previously they were not.

Edgehill stated that, based on J.R.’s testimony regarding her income and expenses, “it

does not appear that [J.R.] truly has the finances to be able to support the current bills

that she has.” In particular, she stated the Department is concerned that

      if [J.R.] is not able to pay the daycare bill then she would not be able to
      work. In the previous C.P.S. case that’s about what happened. [J.R.] didn’t
      follow through with daycare like she said that she would, she quit the job
      that she had, she no longer could afford the housing that she had, and she
      and the children ended up homeless.


                                             7
        According to Edgehill, J.R. “complete[d] the tasks” in the service plan but “has not

demonstrated that she has gained any knowledge” or “changed her behavior.”                             In

particular, she noted that, although J.R. claimed to have a stable home for the children in

Ingleside, she told G.N. that they would be moving to Rockport. Edgehill also stated that

one visit she observed was “chaotic,” with J.R. “tr[ying] to parent and take care of the

other children” while G.N. cared for C.S., who was “trying to eat paint.” C.S. had lice that

were “burrowed so deeply into her head that there is scarring.” Further, because J.R. did

not enroll G.N. in school, the child had to repeat the second grade.6

        Edgehill stated that the Department was recommending termination because: (1)

J.R. used methamphetamine while she was the primary caretaker of the children; (2)

according to G.N.’s therapist, the child had been the witness of domestic violence; (3)

J.R. “did not complete the child support task” that was part of the service plan; (4) J.R.

has not demonstrated she could provide a stable environment for the children “when she

was not paying for it”; and (5) J.R. “has not demonstrated . . . change” as a result of her

counseling. Edgehill conceded that J.R. has not tested positive for drugs since July of

2017.

C.      Other Witnesses

        A former co-worker of J.R. testified that she (the co-worker) had lied at a previous

hearing about the date J.R. was hired and about J.R. being employed at Five Star

Restoration “long-term.” The co-worker stated that J.R. in fact worked there from March

to May for $12 per hour and “it was not a steady job.” She agreed with J.R.’s counsel

that she (the co-worker) had “committed aggravated perjury,” and she stated that she



        6 Edgehill also testified that, though J.R. was ordered to pay child support, she has not done so.

J.R. denied that she was ordered by a court to pay child support.

                                                    8
“came forward” with the truth because she “didn’t appreciate the things I found out in

court, they made me feel sick in my stomach for lying.”7

        The therapist for G.N., A.G., and C.S. testified that G.N. was “very angry” about

being placed in foster care, removed, and placed again. The therapist diagnosed G.N.

with post-traumatic stress disorder (PTSD) due to witnessing domestic violence

perpetrated by her father against J.R. in the presence of G.N. and C.S. She stated that

A.G. also shows several “symptoms” of having witnessed domestic violence. Because of

this history, the children require “not only good parental figures but extraordinary parental

figures that are willing to learn what PTSD is, that are willing to help them deal with it so

that they can recover.”

        A.G. and C.S.’s foster father testified that he and his wife intend to adopt the

children. He stated that the children tend to be argumentative and have “nightmares” for

a period after visiting with J.R. He stated that, during a period where they did not see

their mother, their misbehavior and nightmares subsided; but “[o]nce the visits started

getting more frequent it started happening more.” Although A.G. was “kicked out of one

daycare for being very aggressive” and C.S. was “kicked out of school for biting,” the

children are “doing awesome” in their current daycare. He stated it was in the children’s

best interest to remain with him “because they need a hundred percent attention.”

        G.N. and N.G.’s foster mother stated that, when she first took custody of N.G., “his

speech was hardly understandable,” but he has “shown a lot of improvement” after

receiving speech services. She knew G.N. previously because she was her kindergarten

teacher. She stated that both children are doing “very well” in her custody, though she



         7 J.R.’s employer testified that the co-worker was fired around “six or seven” months prior to trial

for stealing a tablet computer from a job site.

                                                     9
agreed that G.N., as the oldest child, “may struggle more than the other children

emotionally” in the event that J.R.’s parental rights were terminated. At one point, she

had to terminate a phone call between J.R. and G.N. when J.R. began discussing the

court case with regard to the other children. She stated that she and her husband

“absolutely” intend to adopt the children.

D.      Oral Ruling and Judgment

        Following trial, the trial court orally ruled as follows:

        I find that by clear and convincing evidence [J.R.] has failed to establish a
        safe environment or sufficient or stable employment or support for the
        children, and by her own admission has a significant lack of ability to tell the
        truth, particularly in court under oath, and has also of course incurred the
        deferred adjudication for child abandonment involving the felony conduct.

        Based on that evidence I find it is in the best interest of the children that the
        parent-child relationship between [J.R.] and [G.N.], [N.G.], [A.G.] and [C.S.]
        is terminated.

After J.R.’s counsel expressed his client’s desire to appeal, the following colloquy

occurred:

        [Department’s counsel]:            Your Honor, do I understand your order is
                                           based—and it includes the alphabet letters D and
                                           E?

        THE COURT:                         I don’t remember the categories by name.

        [Department’s counsel]:            The reason I ask that, Your Honor, is it impacts
                                           the other case[8] and how we proceed in the
                                           other case.

        THE COURT:                         Tell me what they are, and I’ll tell you.

        [Department’s counsel]:            D was—D is—let me read it, I’m a little tired.

        THE COURT:                         That will be fine.

        [Department’s counsel]:            “Knowingly place or knowingly allow the child to

        8   Counsel is referring to termination proceedings in a different county regarding J.R.’s child born in
2018.

                                                       10
                                         remain in conditions or surroundings which
                                         endangers the physical or emotional well-being
                                         of the child; engaged in conduct knowingly—"

        THE COURT:                       Wait a minute, which letter is that?

        [Department’s counsel]:          D.

        THE COURT:                       D.

        [Department’s counsel]:          And I’ll give you the book if I said it wrong.

                                         E, “engaged in conduct or knowingly placed the
                                         child with persons who engaged in conduct
                                         which endangers the physical or emotional well-
                                         being of the child.”

        THE COURT:                       Those are the only two you’re interested in?

        [Department’s counsel]:          Well, just for the other case. No, sir, I’m
                                         interested in all the other ones I listed.

        THE COURT:                       D and E are included.

        Subsequently, a written judgment was entered terminating J.R.’s parental rights

and appointing the Department as the children’s permanent managing conservator.9 The

judgment stated that the trial court found by clear and convincing evidence that J.R.: (1)

knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endangered their physical or emotional well-being, see TEX. FAM.

CODE ANN. § 161.001(b)(1)(D) (West, Westlaw through 2017 1st C.S.); (2) engaged in

conduct or knowingly placed the children with persons who engaged in conduct which

endangered their physical or emotional well-being, see id. § 161.001(b)(1)(E); (3) failed

to support the children in accordance with her ability during a period of one year ending

within six months of the date of the filing of the petition, see id. § 161.001(b)(1)(F); (4)



         9 As to each child, the judgment stated that “the appointment of [J.R.] as permanent managing

conservator of the children is not in the children’s best interest because the appointment would significantly
impair [the] children’s physical health or emotional development.”

                                                     11
was convicted or placed on community supervision for being criminally responsible for

the death or serious injury of a child under section 22.04 of the penal code, see id.

§ 161.001(b)(1)(L); and/or10 (5) failed to comply with the provisions of a court order that

specifically established the actions necessary for her to obtain the return of the children,

who were in the permanent or temporary managing conservatorship of the Department

for not less than nine months as a result of the children’s removal for abuse or neglect,

see id. § 161.001(b)(1)(O). The judgment also stated that the court found by clear and

convincing evidence that termination of J.R.’s parental rights is in the children’s best

interest. See id. § 161.001(b)(2).

        This appeal followed.

                                             II. DISCUSSION

A.      Specificity of Judgment

        By a multifarious first issue, J.R. contends in part that “[t]he trial court improperly

entered the Order of Termination by failing to state specific grounds for termination.”11

She claims that “the specific grounds for termination were not clearly stated in the court’s

ruling” and “the reasons provided in the court’s ruling do not sufficiently correlate to the

grounds that were ultimately listed in the Order of Termination.” J.R. appears to contend

by this issue that the trial court’s oral ruling, made at the conclusion of trial, improperly

varied from the written judgment.

        We disagree. Even if there was an inconsistency between the trial court’s oral

pronouncement at the hearing and its subsequent written order, the written judgment


        10 The judgment lists the five predicate factual findings without a grammatical conjunction such as
“and” or “or.”
         11 J.R. also contends within her first issue that the evidence was insufficient to support the trial

court’s predicate factual findings.

                                                    12
controls. See In re A.S.G., 345 S.W.3d 443, 448 (Tex. App.—San Antonio 2011, no pet.)

(explaining that the final written order in a suit affecting parent-child relationship that did

not award attorney’s fees controlled over the oral pronouncement awarding such fees);

In re K.M.B., 148 S.W.3d 618, 622 (Tex. App.—Houston [14th Dist.] 2004, no pet.)

(holding court’s statement in written order reserving ruling on claim for attorney’s fees

controlled over court’s oral pronouncement at end of hearing that no attorney’s fees were

awarded); see also In re M.L.S., No. 11-12-00042-CV, 2012 WL 2371042, at *1 (Tex.

App.—Eastland June 21, 2012, no pet.) (mem. op.). And the written judgment in this

case—which contains affirmative findings under parts (D), (E), (F), (L), and (O) of family

code subsection 161.001(b)(1)—complied with the rule of civil procedure requiring that a

final judgment in a parental-rights termination case “state the specific grounds for

termination.” TEX. R. CIV. P. 306.

       This part of J.R.’s first issue is overruled.

B.     Sufficiency of the Evidence

       J.R. argues by her second issue that there was insufficient evidence to support the

trial court’s finding that termination of her parental rights was in the children’s best interest.

       1.      Standard of Review and Applicable Law

       Involuntary termination of parental rights involves fundamental constitutional rights

and divests the parent and child of all legal rights, privileges, duties and powers normally

existing between them, except for the child’s right to inherit from the parent. Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985); In re L.J.N., 329 S.W.3d 667, 671 (Tex. App.—

Corpus Christi 2010, no pet.); In re K.M.L., 443 S.W.3d 101, 121 (Tex. 2014) (Lehrmann,

J., concurring) (“Termination of parental rights, the total and irrevocable dissolution of the

parent-child relationship, constitutes the ‘death penalty’ of civil cases.”). Accordingly,

                                               13
termination proceedings must be strictly scrutinized. In re K.M.L., 443 S.W.3d at 112. In

such cases, due process requires application of the “clear and convincing” standard of

proof. Id. (citing Santosky v. Kramer, 455 U.S. 745, 769 (1982); In re J.F.C., 96 S.W.3d

256, 263 (Tex. 2002)). This intermediate standard falls between the preponderance of

the evidence standard of ordinary civil proceedings and the reasonable doubt standard

of criminal proceedings. In re G.M., 596 S.W.2d 846, 847 (Tex. 1980); In re L.J.N., 329

S.W.3d at 671. It is defined as the “measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought

to be established.” TEX. FAM. CODE ANN. § 101.007 (West, Westlaw through 2017 1st

C.S.).

         In reviewing the legal sufficiency of evidence supporting termination, we “look at

all the evidence in the light most favorable to the finding to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that its finding was

true.” In re J.L., 163 S.W.3d 79, 85 (Tex. 2005); In re L.J.N., 329 S.W.3d at 671. We

must assume that the fact finder resolved disputed facts in favor of its finding if it was

reasonable to do so, and we must disregard all evidence that a reasonable fact finder

could have disbelieved or found to be incredible. In re L.J.N., 329 S.W.3d at 671. We

must also consider undisputed evidence, if any, that does not support the finding. In re

K.M.L., 443 S.W.3d at 113; see In re J.F.C., 96 S.W.3d at 266 (“Disregarding undisputed

facts that do not support the finding could skew the analysis of whether there is clear and

convincing evidence.”).

         When reviewing the factual sufficiency of the evidence supporting termination, we

determine “whether the evidence is such that a factfinder could reasonably form a firm

belief or conviction about the truth of the [Department]’s allegations.” In re C.H., 89

                                              14
S.W.3d 17, 25 (Tex. 2002). In conducting this review, we consider whether the disputed

evidence is such that a reasonable finder of fact could not have resolved the disputed

evidence in favor of its finding. In re J.F.C., 96 S.W.3d at 266. “If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in favor

of the finding is so significant that a factfinder could not reasonably have formed a firm

belief or conviction, then the evidence is factually insufficient.” Id.

       The court may order termination of the parent-child relationship if the court finds

by clear and convincing evidence that: (1) the parent committed an act or omission

described in family code subsection 161.001(b)(1); and (2) termination is in the best

interest of the child. TEX. FAM. CODE ANN. § 161.001(b)(1), (2); In re J.L., 163 S.W.3d at

84.

       2.     Analysis

       There is a strong, though rebuttable, presumption that keeping a child with a parent

is in the child’s best interest. TEX. FAM. CODE ANN. § 153.131 (West, Westlaw through

2017 1st C.S.); In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Factors that we consider in

determining whether termination of parental rights is in the child’s best interest include:

(1) the desires of the child; (2) the emotional and physical needs of the child now and in

the future; (3) the emotional and physical danger to the child now and in the future; (4)

the parenting abilities of the parties seeking custody; (5) the programs available to assist

the parties seeking custody; (6) the plans for the child by the parties seeking custody; (7)

the stability of the home or proposed placement; (8) the acts or omissions committed by

the parent which may indicate that the existing parent-child relationship is not proper; and

(9) any excuse for the acts or omissions committed by the parent. Holley v. Adams, 544

S.W.2d 367, 372 (Tex. 1976). The party seeking termination is not required to prove all

                                              15
nine Holley factors; in some cases, undisputed evidence of just one factor may be

sufficient to support a finding that termination is in the best interest of the child. In re C.H.,

89 S.W.3d at 25, 27. Evidence that proves one or more statutory grounds for termination

may also constitute evidence illustrating that termination is in a child's best interest. Id.

at 28.

         As to the first factor, Edgehill and G.N.’s therapist both stated that G.N. has

expressed conflicting desires about the outcome of the case. J.R. testified that the three

youngest children “want to come home,” but as young children, they cannot credibly

express their desires. See In re R.S.D., 446 S.W.3d 816, 818, 820 (Tex. App.—San

Antonio 2014, no pet.) (finding that the child, who was “almost four years old” at the time

of trial, was “too young to have stated his desires”). This factor weighs neither for nor

against termination.

         As to the second factor, the therapist for G.N., A.G., and C.S. testified that,

because they had been witnesses to domestic violence and show symptoms of PTSD,

these children require “extraordinary” parental care. There was no other evidence that

the children have any specific medical or emotional needs beyond those typical for their

respective ages. This factor weighs slightly in favor of termination.

         Relevant to the third and eighth Holley factors—emotional and physical danger to

the children, and acts or omissions which may indicate an improper parent-child

relationship—is J.R.’s history of twice being cited for neglectful supervision of her

children. Further, J.R. opposed surgery for N.G. “because [she] couldn’t have [her] way

and have him home with [her],” which she conceded “sounds selfish.” J.R. tested positive

for methamphetamine use in 2011 and again at the beginning of this case in 2017, though

this is somewhat mitigated by the fact that she has not tested positive for drugs since the

                                               16
children were removed in July of 2017. See In re M.R., 243 S.W.3d 807, 821 (Tex. App.—

Fort Worth 2007, no pet.) (noting that a parent’s drug use supports a finding that

termination is in the best interest of the child); see also In re N.L.D., 412 S.W.3d 810, 823

(Tex. App.—Texarkana 2013, no pet.) (“Evidence that a person has recently improved

her life weighs against a finding that termination is in the best interest of the child.”). There

was evidence that C.S. had a severe lice infestation; that J.R. inappropriately told the

children at visits that they would be reunited with her; and that J.R. has put G.N. in a

position where she has to lie on J.R.’s behalf, risking emotional harm to the child.

Additionally, A.G. and C.S. misbehave and have nightmares after visiting with J.R. And,

J.R. failed to enroll G.N. in school, causing him to be held back in the second grade.

         On the other hand, Edgehill testified that J.R. presents no risk of physical harm to

the children—whereas the evidence established that the children had accidentally

suffered minor injuries while in the custody of the Department. These factors weigh

slightly in favor of termination.

         The aforementioned evidence is also relevant to the fourth Holley factor, regarding

parenting abilities of the parties seeking custody; and the sixth factor, regarding plans for

the children by the parties seeking custody. Though it is undisputed that J.R. complied

with the non-financial tasks required of her in the service plan, Edgehill testified that J.R.

“has not demonstrated any kind of significant change” as a result of completing those

tasks.

         We observe, though, that the Department’s concerns regarding J.R.’s parenting

abilities and plans for the children appear to largely stem from her difficulty in finding and

maintaining a job that would allow her to financially support her family. When asked why

she believed termination was in the children’s best interest, Edgehill emphasized that,

                                               17
without termination, the children “would be at significant risk of reentry into the foster care

system” because of J.R.’s demonstrated “inability” to provide stable housing or maintain

employment. J.R. stated that she was “homeless” for a period of six to nine months

ending in 2017. Further, though J.R. and her employer testified that J.R. is currently

gainfully employed, they could not provide documentary evidence of that fact, and J.R.’s

former co-worker testified that J.R. did not in fact have a “steady job.”

       A court may not order termination of the parent-child relationship based on

evidence that the parent is “economically disadvantaged.”             TEX. FAM. CODE ANN.

§ 161.001(c)(2). The Department asserts that J.R.’s financial struggles are probative to

the best interest inquiry because they reflect her “poor judgment,” but it points to no

examples of specific poor economic decisions she made which contributed to her

predicament. Instead, it is apparent that, although J.R.’s ability to financially provide for

her family is in doubt, that is due in large part to economic disadvantage. In light of this,

our consideration of the fourth and sixth Holley factors weighs neither for nor against

termination.

       As to the fifth Holley factor, programs available to the parties seeking custody, it is

undisputed that J.R. complied with the non-financial tasks required of her in the service

plan. There was no other evidence adduced relevant to this factor. This factor weighs

slightly against termination.

       As to the ninth factor, excuses for the acts or omissions of the parent, J.R. testified

that she missed several visits in 2018 because she was working and moving. She did

not provide excuses for her methamphetamine use in 2017 but, rather, acknowledged

that it was her “choice.” Consideration of this factor weighs neither for nor against

termination.

                                              18
      We finally address the seventh Holley factor, regarding the stability of the home or

proposed placement. A child’s need for permanence through the establishment of a

“stable, permanent home” has been recognized as the paramount consideration in

determining best interest. In re G.A.C., 499 S.W.3d 138, 141 (Tex. App.—Amarillo 2016,

pet. denied); In re K.C., 219 S.W.3d 924, 931 (Tex. App.—Dallas 2007, no pet.); see In

re R.S.-T., 522 S.W.3d 92, 113 (Tex. App.—San Antonio 2017, no pet.). A factfinder may

consider the consequences of failure to terminate parental rights and may also consider

that the children’s best interest may be served by termination so that adoption may occur,

rather than the impermanent foster-care arrangement that would result in the absence of

termination. See In re K.C., 219 S.W.3d at 931; see also J.R. v. Tex. Dep’t of Family &

Protective Servs., No. 03-15-00108-CV, 2015 WL 4603943, at *6 (Tex. App.—Austin July

30, 2015, pet. denied) (mem. op.).

      The evidence here established that the children are healthy and thriving in their

current foster placements, though two of them have suffered minor accidental injuries

there. The foster families intend to adopt the children and continue to allow the siblings

to have contact with each other. A.G. and C.S. call their foster parents “Mom” and “Dad.”

J.R., on the other hand, testified that she was recently homeless, and she gave conflicting

testimony about her future plans, stating both that she planned to move to Dallas and that

she planned to stay “long-term” in Ingleside. Consideration of the seventh Holley factor

weighs in favor of termination.

      Overall, having considered the trial record in the light most favorable to the

judgment, we conclude that a reasonable trier of fact could have formed a firm belief or

conviction, based on clear and convincing evidence, that termination of J.R.’s parental

rights was in the children’s best interest. See In re J.L., 163 S.W.3d at 85. Further, the

                                            19
evidence to the contrary was not so significant as to preclude such a finding. See In re

J.F.C., 96 S.W.3d at 266. In particular, the trial court could have reasonably concluded

that, if termination were not ordered, the children would suffer because they would be

removed from their current placements, in which they are thriving. See In re K.C., 219

S.W.3d at 931.

       Though the evidence was not overwhelming, we find that it was legally and

factually sufficient to rebut the strong presumption that keeping the children with their

biological mother is in their best interest. See TEX. FAM. CODE ANN. § 153.131. J.R.’s

second issue is overruled.

C.     Ineffective Assistance of Counsel

       In a suit filed by a governmental entity seeking termination of parental rights,

indigent parents who respond in opposition to the termination are entitled to the

appointment of counsel to represent their interests. TEX. FAM. CODE ANN. § 107.013(a)(1)

(West, Westlaw through 2017 1st C.S.). This statutory right to the appointment of counsel

necessarily embodies the right to effective assistance of counsel at every critical stage of

the proceeding. In re M.S., 115 S.W.3d 534, 544 (Tex. 2003). To establish ineffective

assistance, the movant must show: (1) counsel’s performance was deficient; and (2) the

deficient performance prejudiced the appellant. Id. (citing Strickland v. Washington, 466

U.S. 668, 687, 694 (1984)). As to the first prong,

       counsel’s performance falls below acceptable levels of performance when
       the representation is so grossly deficient as to render proceedings
       fundamentally unfair. In this process, we must give great deference to
       counsel’s performance, indulging a strong presumption that counsel’s
       conduct falls within the wide range of reasonable professional assistance,
       including the possibility that counsel’s actions are strategic. It is only when
       the conduct was so outrageous that no competent attorney would have
       engaged in it, that the challenged conduct will constitute ineffective
       assistance.

                                             20
Id. at 545 (cleaned up). As to the second prong, the appellant must establish that there

is a reasonable probability that, but for counsel’s deficient performance, the result of the

proceeding would have been different. Id. at 550. Ineffective assistance claims must be

firmly and affirmatively founded in the record. See In re L.C.W., 411 S.W.3d 116, 127

(Tex. App.—El Paso 2013, no pet.).

        Here, J.R. argues by her third issue that her trial counsel was ineffective by failing

to inform her whether her trial would be before the jury or before the bench.12 However,

even assuming that this constituted ineffective assistance, J.R. does not explain how it

prejudiced her ability to present her case at trial. See In re M.S., 115 S.W.3d at 550.

        J.R. further contends that her trial counsel was ineffective because he failed to call

her father as a trial witness. The record reflects that, after the trial pronounced judgment,

J.R.’s father asked the court why he was not called to testify. The trial court replied:

“Well, nobody wanted to hear from you apparently.” J.R.’s counsel confirmed that he

“made a decision not to call” J.R.’s father as a witness, but counsel did not explain the

reasoning behind this decision. The record does not reflect what J.R.’s father would have

testified to or how his testimony would have affected the case, if at all.

        “We may not speculate to find trial counsel ineffective when the record is silent

regarding counsel’s reasons for his actions.” Walker v. Tex. Dep’t of Family & Protective

Servs., 312 S.W.3d 608, 623 (Tex. App.—Houston [1st Dist.] 2009, pet. denied). Here,

in the absence of evidence as to any strategic reasons for counsel’s behavior, we must

conclude that J.R. has not overcome the strong presumption that counsel’s conduct fell

“within the wide range of reasonable professional assistance.” In re M.S., 115 S.W.3d at



        12 At a hearing prior to trial, J.R. complained that her attorney was not present and that he is “very

busy” and “doesn’t come back until a couple of days before we have court . . . .”

                                                     21
545.13 J.R.’s third issue is overruled.

                                          III. CONCLUSION

       The trial court’s judgment is affirmed.

                                                                       DORI CONTRERAS
                                                                       Justice

Delivered and filed the 27th
day of December, 2018.




        13 J.R. additionally argues that she was “denied the right to subpoena the witnesses she wanted

present at trial,” but she does not refer to any point in the record evidencing this alleged denial.

                                                  22